Citation Nr: 1623667	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to nonservice-connected death pension benefits.

2. Entitlement to service connection for the cause of the Veteran's death.

3. Entitlement to recognition of the Veteran's son R.D. as a helpless child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1954 to July 1974.  He died in March 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in May 2012, that denied service connection for the cause of the Veteran's death and denied recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining 18 years of age.  The appellant was notified of that decision in June 2012.  In the June 2012 notification letter, the appellant was also advised that her claim for nonservice-connected death pension benefits had been denied due to excessive income and that her claim for accrued benefits had been denied because the Veteran did not have any pending claims at the time of his death.  The May 2012 rating decision and June 2012 notification letter were issued by the RO Pension Management Center in St. Paul, Minnesota; however, the Veteran's claims file is in the jurisdiction of the Denver, Colorado RO.

In June 2012, the appellant's representative submitted a notice of disagreement (NOD) with the May 2012 rating decision, stating that the appellant "disagree[d] with the denial of death benefits."  An identical statement was received in October 2012.  The RO issued a statement of the case (SOC) in February 2013, addressing the issues of entitlement to nonservice-connected death pension benefits and entitlement to service connection for the cause of the Veteran's death.  The appellant's VA Form 9, substantive appeal, was received in March 2013.  She stated she was disagreeing with "pay and benefits," and noted that her son with the Veteran had been handicapped at birth.

In April 2016, a Board hearing was held at the RO before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration at the Travel Board hearing.  See 38 C.F.R. § 20.1304 (2015).

Also at the April 2016 Travel Board hearing, it was explained to the appellant that her claim to establish the Veteran's son as a helpless child was not perfected for appeal before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death and recognition of the Veteran's son R.D. as a helpless child are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

On April 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she intended to withdraw her appeal for nonservice-connected death pension benefits; there is no question of fact or law remaining before the Board in this matter.




CONCLUSION OF LAW

Regarding the matter of entitlement to nonservice-connected death pension benefits, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative/attorney and must be in writing (except for appeals withdrawn on the record at a hearing).  38 C.F.R. § 20.204(b).

At the April 20, 2016 Travel Board hearing, the appellant indicated that she wished to withdraw her appeal seeking entitlement to nonservice-connected death pension benefits.  See April 2016 Travel Board hearing transcript, pp. 2-3.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal is dismissed.



ORDER

The appeal seeking entitlement to nonservice-connected death pension benefits is dismissed.


REMAND

The March 2013 VA Form 9, substantive appeal, was received within one year of the May 2012 rating decision and its notification letter that denied recognition of the Veteran's son R.D. as a helpless child.  In the March 2013 VA Form 9, the appellant made statements regarding why R.D. should be recognized as a helpless child.  Her statements at the Board hearing make clear that she intended the Form 9 to express disagreement with, and seek appellate review of, the decision to deny recognition of R.D. as a helpless child.  The Board is required to remand this issue so that a statement of the case can be issued.  Manlincon v. West, 12 Vet App 238 (1999).

The Veteran's death certificate shows he died in March 2003 from a cardiopulmonary arrest.  It is the appellant's contention that the Veteran's cardiopulmonary arrest is related to the asthma/breathing problems he experienced in service (and continuously thereafter).  She also contends, in the alternative, that the Veteran's cardiopulmonary arrest is related to his exposure to herbicides in service.

The Veteran's service treatment records show that in February 1970 and June 1970, he was seen for allergic rhinitis and a deviated nasal septum, respectively.  In December 1970, he was seen for asthma.  It was noted he had a long history of allergic rhinitis.  After an evaluation, the impression was that the Veteran had allergic rhinitis with a questionable asthmatic component.  In October 1973, he was seen again for asthma and eczema.  After an interview and physical examination, allergic rhinitis-asthma was diagnosed.  On June 1974 service separation physical examination, it was noted that the Veteran had a history of trouble/difficulty breathing (including shortness of breath) which was attributed to a deviated nasal septum and allergies, which resolved without any complications or sequelae.  
After service, and prior to the Veteran's death, he was given diagnoses of pulmonary hypertension and obstructive sleep apnea.  His treatment records also reflected complaints of shortness of breath for which he was prescribed an inhaler.  It was the Veteran's belief that he had asthma and/or emphysema in addition to pulmonary hypertension.  In September 2002, he filed a claim for service connection for pulmonary hypertension, asthma, and emphysema.  Those claims were denied in a January 2003 rating decision.  

It remains the appellant's contention, however, that the Veteran did suffer from those disabilities as a result of his service and that they contributed towards his cardiopulmonary arrest.  At the April 2016 Travel Board hearing, it was suggested additionally that the Veteran's asthma had been misdiagnosed as pulmonary hypertension; the appellant's representative submitted several articles indicating the closeness of their symptoms.  See April 2016 submission from representative (articles titled "Pulmonary hypertension" and "Asthma and pulmonary arterial hypertension: do they share a key mechanism of pathogenesis?").  The appellant has also submitted a March 2003 statement from Dr. D.K., the Veteran's treating pulmonologist (which was received by VA in February 2012).  He states he saw the Veteran in consultation for shortness of breath, and that the Veteran described having a history of asthma and allergies for which he had taken shots in the distant past.  The Veteran also had a minimal smoking history.  After some diagnostic testing, it was determined the Veteran had pulmonary hypertension.  Dr. D.K. also stated the Veteran demonstrated patterns "consistent with but not absolutely diagnostic of asthma," and suspected that he had sleep disordered breathing.  In response to the Veteran's wife's report of him having suffered from a past episode of significant breathing difficulty where he had to remain in the emergency department for observation for a prolonged period of time, Dr. D.K. stated, "Without records I cannot say what this episode represented but it could have been consistent with an asthma attack."

A medical opinion has not yet been obtained regarding the cause of death issue.  As a medical opinion is needed to determine whether the Veteran's cardiopulmonary arrest was in any way related to the symptoms he experienced in service.  

An opinion is needed to determine whether the Veteran's cardiopulmonary arrest was in any way related to his exposure to herbicides in service or asthma or hypertension related to service.  In particular, his service treatment records contain notations that he was treated for hemorrhoids in 1965, and that he was hospitalized in Vietnam for 20 days as a result of that treatment.  Such evidence is sufficient to establish the Veteran's presence in the Republic of Vietnam during the Vietnam Era; therefore, his exposure to herbicides in service is conceded.  At the hearing, the appellant's representative also submitted an article indicating that "exposure to herbicides among Vietnam veterans conferred . . . a 60 percent greater likelihood of having a chronic respiratory problem such as emphysema or asthma."  See April 2016 submission from the appellant's representative (article titled "Agent Orange Exposure Tied to Ills in Vietnam Vets").  Given these findings, a medical opinion must also be obtained to determine whether the Veteran suffered from a chronic respiratory problem as a result of his herbicide exposure, and if so, whether such disability contributed to his death-causing cardiopulmonary arrest.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Issue a statement of the case with regard to the issue of entitlement to recognition of R.D as a helpless child.  This issue should not be certified or returned to the Board, unless a timely substantive appeal is received.

2.	Arrange for the Veteran's claims file to be forwarded to a physician for review and a medical advisory opinion as to whether the Veteran's death-causing cardiopulmonary arrest was at least as likely as not (50 percent or better probability) related etiologically to a chronic respiratory problem that either had its onset in service, was related to his in-service exposure to herbicides, and/or was otherwise related to his service.  

The opinion should specifically address the primary theory of entitlement proposed by the appellant, which is that the Veteran suffered from some sort of breathing disorder in service, diagnosed variously as deviated septum, allergic rhinitis, and asthma, and that those symptoms continued after service where they were again diagnosed variously as pulmonary hypertension and obstructive sleep apnea, and ultimately led to his cardiopulmonary arrest. 

The opinion should also address the secondary theory of entitlement proposed by the appellant, which is that the Veteran's cardiopulmonary arrest was the result of a chronic respiratory disorder that was related etiologically to his exposure to herbicides in service.

If the opinion is negative, the consulting physician should further opine whether any cause of the Veteran's death (primary, underlying, or contributory) was somehow otherwise related to his service.  

The consulting physician must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the consulting physician should explain whether the inability to provide the opinion is due to the limits of his or her medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

3. 	If the benefit sought on appeal remains denied, issue a supplemental SOC (SSOC).  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


